 Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 1 of 14 PageID: 358



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MARLON GONZALEZ,               :
                               :
          Petitioner,          :    Civ. No. 20-18682 (NLH)
                               :
     v.                        :
                               :
DAVID ORTIZ,                   :    OPINION
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Marlon Gonzalez
22698-014
Fort Dix Federal Correctional Institution
PO Box 2000
Joint Base MDL, NJ 08640

       Petitioner pro se

Elizabeth Pascal
U.S. Department of Justice Office of the U.S. Attorney
401 Market Street
PO Box 2098
Camden, NJ 08101

       Counsel for Respondent

HILLMAN, District Judge

  I.     INTRODUCTION

       Petitioner, Marlon Gonzalez (“Petitioner” or “Gonzalez”),

is a federal prisoner currently incarcerated at F.C.I. Fort Dix

in Fort Dix, New Jersey.      He has filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241.         ECF Nos 1 & 4.

Petitioner alleges F.C.I. Fort Dix’s failure to properly address
 Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 2 of 14 PageID: 359



the novel coronavirus COVID-19 pandemic has put him at increased

risk of harm.     The United States opposes the petition.        Among

the arguments it makes is that this Court lacks jurisdiction

under § 2241 to address the conditions of confinement.           See ECF

7.    Also pending before this Court are Petitioner’s motion to

supplement his habeas petition, see ECF 9, and Petitioner’s

motion to expand the record.       See ECF 10.    These two motions

will be granted, but Petitioner’s habeas petition will be denied

without prejudice for the reasons that follow.

     II.   BACKGROUND

       Petitioner pled guilty in the United States District Court

for the District of Connecticut to one count of conspiracy to

possess with intent to distribute cocaine base in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846.          United States v.

Gonzalez, No. 14-cr-225-1, ECF 355.        On January 29, 2016,

Petitioner received a sentence of 120 months imprisonment to be

followed by four years of supervised release.          See id. at 1.

Petitioner did not file a direct appeal.         Assuming Petitioner

receives all good conduct time owed to him, he is due to be

released from federal incarceration on June 28, 2023.           See ECF 7

at 11.

       In May, 2020, Petitioner filed a motion for compassionate

release pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A), in the District of Connecticut.          See Gonzalez,

                                     2
    Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 3 of 14 PageID: 360



14-cr-225-1, ECF 547.        Thereafter, Petitioner submitted an

amended motion for compassionate release in June, 2020.              See id.

ECF 554.      Petitioner sought compassionate release due to the

ongoing COVID-19 pandemic. 1        The United States opposed

Petitioner’s request for compassionate release.             See id. ECF

555.

        On July 17, 2020, the District of Connecticut denied

Petitioner’s motion for compassionate release.             See id. ECF 557.

That court found Petitioner had “not provided an extraordinary

or compelling reason” to grant him compassionate release.               See

id. at 4.      Most notably, the Court determined Petitioner did not

have a medical condition that made him especially vulnerable to

COVID-19 and that he had not shown that F.C.I. Fort Dix was

taking inadequate precautions against the spread of the virus.

See id. at 4-5.       Petitioner’s motion for reconsideration was

then also denied by the District of Connecticut in October,

2020.     See id. ECF 579.

        After Petitioner’s compassionate release proceedings were

complete in the District of Connecticut, in December, 2020,

Petitioner filed his § 2241 habeas petition in this Court.               See



1
 “COVID-19 requires no introduction: the novel coronavirus
causing this disease has spread around the world, resulting in
an unprecedented global pandemic that has disrupted every aspect
of public life.” Mays v. Dart, 974 F.3d 810, 814 (7th Cir.
2020).

                                        3
 Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 4 of 14 PageID: 361



ECF 1 & 4.    Petitioner notes he fears for his safety and

contracting COVID-19 due to the conditions of his confinement at

F.C.I. Fort Dix.      Some of the issues raised by Petitioner in

claiming F.C.I. Dix’s poor performance in managing the pandemic

include the following:

     1. Intermingling inmate laundry

     2. Crowded shared sleeping spaces

     3. Officers failing to wear approved masks rather than their

       own masks or failing to wear masks altogether

     4. Failing to quarantine asymptomatic inmates

     5. Large groups standing in line for meals

     6. Lack of temperature checks

The United States opposes Petitioner’s habeas petition.           See ECF

7.    The United States makes the following arguments in its

opposition brief:

     1. This Court lacks subject matter jurisdiction over

       Petitioner’s § 2241 habeas petition

     2. Petitioner failed to exhaust administrative remedies

     3. The habeas petition should be denied based on res judicata

     4. The conditions of confinement do not violate the

       Constitution

       Thereafter, in January, 2021, Petitioner filed a reply in

support of his habeas petition.          See ECF 8.   In his reply,




                                     4
 Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 5 of 14 PageID: 362



Petitioner states F.C.I. Fort Dix has become the worst COVID-19

affected federal prison in the United States.          See id. at 6.

     Subsequently, in February and March, 2021, respectively,

Petitioner filed a motion to supplement and motion to expand the

record.   See ECF 9 & 10.     Among the issues raised by Petitioner

in these filings was that the movement of inmates within the

facility further increased his risk of harm due to COVID-19.

This Court sees no reason to prevent Petitioner from expanding

the record; thus, both motions will be granted.

     So this Court would have a more up-to-date picture on what

is transpiring at F.C.I. Fort Dix and considering the

information provided by Petitioner in his motions to expand the

record, the United States was ordered to respond to Petitioner’s

motions to supplement and did so on April 22, 2021.           See ECF 12.

In its supplemental response, the United States included a

declaration from James Reiser, the case management coordinator

at F.C.I. Fort Dix.     See ECF 12-1.     Mr. Reiser’s declaration

states in part as follows:

           2. As of April 22, 2021, the institution
           currently has 6 inmates positive for the
           COVID-19 virus. According to the Health
           Services Administrator, all eligible inmates
           have been offered the vaccine as of March
           25, 2021. Those who did not fall into the
           “eligible” category at that time include
           inmates who were in isolation after testing
           positive for COVID-19, inmates who have
           since transferred to the institution,
           inmates in release quarantine (scheduled to

                                     5
 Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 6 of 14 PageID: 363



           release from the institution), and inmates
           who have received the monoclonal antibodies
           within the last 90 days. Newly eligible
           inmates will be offered the vaccine as
           additional supplies are received.
           Approximately 1,500 inmates at the
           institution have been fully vaccinated to
           date.

           3. With respect to inmate movement between
           compounds, occasional inmate movement is
           necessary. Prior to any movement, the
           transferring inmate is quarantined for a
           period of at least 14 days.

See id. at 2-3.    The United States also included Petitioner’s

health care records which indicated he refused the COVID-19

vaccine on January 20, 2021.       See ECF 12-3 at 6-7.

     In May, 2021, Petitioner filed a response to the United

States’ April, 2021 supplemental response.         See ECF 13.

Petitioner gives context for his refusal of the vaccine in

January, 2021.    Most notably, Petitioner explains he was already

experiencing COVID-19 symptoms when the vaccine was offered to

him in January, 2021.     See id. at 2.      A subsequent COVID-19 test

result on February 2, 2021 confirmed that Petitioner was

positive for COVID-19.     See id.       Thus, according to Petitioner,

he was therefore unable to take the COVID-19 vaccine at the time

it was offered to him in January, 2021.         See id. at 3.

Additionally, Plaintiff asserted his COVID-19 symptoms continue

to persist.   See id.    Furthermore, Petitioner states inmates are




                                     6
 Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 7 of 14 PageID: 364



still moving between housing units with no fourteen-day

quarantine.    See id. at 7.

  III. DISCUSSION

       “A person in federal custody may petition for a writ of

habeas corpus under [28 U.S.C. § 2255] or Section 2241,

depending on the nature of the challenge: ‘a federal prisoner's

challenge to the execution of a sentence is properly filed

pursuant to [Section] 2241, rather than Section 2255, because

Section 2255 allows a federal prisoner to challenge only the

legality of the original imposition of a sentence.’”           Llewellyn

v. Wolcott, No. 20-498, 2020 WL 2525770, at *3 (W.D.N.Y. May 18,

2020) (emphasis omitted) (first alteration added) (quoting James

v. Walsh, 308 F.3d 162, 166 (2d Cir. 2002)).         Petitioner does

not challenge the validity of his original conviction and

sentence; therefore, if this Court has habeas jurisdiction over

the petition, it must originate from § 2241.

       Section 2241 states in relevant part that “[t]he writ of

habeas corpus shall not extend to a prisoner unless [h]e is in

custody under or by color of the authority of the United States

or ... [h]e is custody in violation of the Constitution or laws

or treaties of the United States.”        28 U.S.C. §§ 2241(c)(1),

(3).    Here, Petitioner asserts he must be released from custody

because the conditions at Fort Dix violate the Constitution.

Like his motion for compassionate release filed in the District

                                     7
 Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 8 of 14 PageID: 365



of Connecticut, however, Petitioner does not allege any

underlying medical conditions that make him especially or

extraordinarily susceptible to the effects of a COVID-19

infection.

     The plain text of § 2241 would appear to permit a habeas

challenge such as Petitioner’s, but there is a spilt among the

courts that have considered the question during the COVID-19

crisis.   See, e.g., Wilson v. Williams, 961 F.3d 829, 837 (6th

Cir. 2020) (“To the extent petitioners argue the alleged

unconstitutional conditions of their confinement can be remedied

only by release, 28 U.S.C. § 2241 conferred upon the district

court jurisdiction to consider the petition.”); Houck v. Moser,

No. 20-255, 2021 WL 1840827, at *1 (W.D. Pa. May 7, 2021)

(“[H]abeas corpus is not an available remedy to a convicted

federal defendant seeking release from BOP custody based on a

claim of unconstitutional conditions of confinement, even

conditions resulting from a pandemic ....”); Llewellyn, 2020 WL

2525770, at *4 (finding jurisdiction under § 2241 because

petitioner “seeks only immediate release from physical custody”

putting his claims “squarely within th[e] traditional scope of

habeas corpus.” (alteration in original)); Evil v. Whitmer, No.

20-343, 2020 WL 1933685, at *3 (W.D. Mich. Apr. 22, 2020) (“But,

the relief Petitioner seeks — release from custody — is

available only upon habeas corpus review.         A challenge to the

                                     8
 Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 9 of 14 PageID: 366



fact or duration of confinement should be brought as a petition

for habeas corpus and is not the proper subject of a civil

rights action ....”).

     Neither the Supreme Court nor the Third Circuit have issued

a precedential decision regarding convicted and sentenced

federal prisoners’ ability to seek release via a writ of habeas

corpus due to unconstitutional conditions of confinement, but

dicta from the Supreme Court suggests it is theoretically

possible.   “It is clear ... from the common-law history of writ,

that the essence of habeas corpus is an attack by a person in

custody upon the legality of that custody, and that the

traditional function of the writ is to secure release from

illegal custody.”     Preiser v. Rodriguez, 411 U.S. 475, 484

(1973); see also Ziglar v. Abbasi, 137 S. Ct. 1843, 1862 (2017);

Bell v. Wolfish, 441 U.S. 520, 526, n.6 (1979).          In Preiser, the

Supreme Court acknowledged that allegations of unconstitutional

treatment and prison conditions have traditionally been limited

to civil rights actions, but “[t]his is not to say that habeas

corpus may not also be available to challenge such prison

conditions.   When a prisoner is put under additional and

unconstitutional restraints during his lawful custody, it is

arguable that habeas corpus will lie to remove the restraints

making the custody illegal.” 411 U.S. at 499.




                                     9
Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 10 of 14 PageID: 367



     The Third Circuit relied on Preiser in its precedential

decision in Hope v. Warden York Cty. Prison, 972 F.3d 310 (3d

Cir. 2020), which allowed immigration detainees to challenge

their COVID-19-related conditions of confinement under § 2241.

“The traditional function of the writ of habeas corpus is to

secure release from unlawful executive detention.          Where a

petitioner seeks release from detention, habeas ... is proper.”

Hope, 972 F.3d at 323.     “Given the extraordinary circumstances

that existed in March 2020 because of the COVID-19 pandemic, we

are satisfied that their § 2241 claim seeking only release on

the basis that unconstitutional confinement conditions require

it is not improper.”     Id. at 324–25.    Other courts in this

District have assumed that Hope applies to convicted prisoners

as well.   See, e.g., Aigebkaen v. Warden, No. 20-5732, 2020 WL

6883438, at *4 (D.N.J. Nov. 24, 2020); Byrne v. Ortiz, No. 20-

12268, 2020 WL 7022670, at *3 (D.N.J. Nov. 30, 2020).           The Third

Circuit declined to decide in Hope “whether a § 2241 claim may

be asserted in less serious circumstances.”         Hope, 972 F.3d at

325 n.5.

     Considering Preiser and Hope, this Court is persuaded that

convicted federal prisoners are not automatically barred from

filing § 2241 petitions challenging their conditions of

confinement but may do so only in extremely limited

circumstances.    “As the Supreme Court has instructed: ‘habeas

                                    10
Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 11 of 14 PageID: 368



corpus is an extraordinary remedy whose operation is to a large

extent uninhibited by traditional rules of finality and

federalism, its use has been limited to cases of special

urgency, leaving more conventional remedies for cases in which

the restraints on liberty are neither severe nor immediate.’”

Hope, 972 F.3d at 324 (quoting Hensley v. Mun. Court, San Jose

Milpitas Judicial Dist., 411 U.S. 345, 351 (1973)).          However,

this Court concludes that convicted and sentenced federal

prisoners may only resort to a habeas remedy under § 2241 for

allegedly unconstitutional conditions of confinement in

situations when no action short of release would be sufficient

to prevent irreparable constitutional injury.         See Wilson v.

Williams, 961 F.3d 829, 838 (6th Cir. 2020) (“Our precedent

supports the conclusion that where a petitioner claims that no

set of conditions would be constitutionally sufficient the claim

should be construed as challenging the fact or extent, rather

than the conditions, of the confinement.”).         Petitioner has not

shown that such conditions are present at FCI Fort Dix.

     At the outset, this Court notes Petitioner comes forward

with no underlying medical conditions that make him more

susceptible to the possible damaging effects of COVID-19.           While

this in and of itself may be enough to establish Petitioner has

not shown the type of “extraordinary circumstances” to warrant

granting federal habeas relief, Petitioner’s allegations

                                    11
    Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 12 of 14 PageID: 369



regarding the conditions at F.C.I. Fort Dix alone also fail to

make the necessary “extraordinary circumstances” showing.

         As previously noted, Petitioner argues that F.C.I. Fort Dix

conditions such as the following warrant granting his request

for release from incarceration under the habeas statute:               (1)

the facility lacks proper social distancing; (2) the facility

has improper procedures regarding quarantining and transfer of

inmates within the facility; (3) the facility’s employees wear

improper masks or no masks at all; (4) the facility lacks

temperature checks; and (5) inmate laundry is comingled.               Based

on these allegations, Petitioner presumably has other avenues of

relief besides an order directing his release from

incarceration.        For example, Petitioner fails to explain why he

could not bring a civil rights action seeking injunctive relief

to address the purportedly unconstitutional conditions. 2

         This Court also notes since Petitioner filed this habeas

petition in late 2020 that COVID-19 vaccines have become readily


2 In Ziglar v. Abbasi, 137 S. Ct. 1843 (2017) the Supreme Court
stated that expanding the remedy announced in Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971) “is now a ‘disfavored’ judicial activity.” 137 S. Ct. at
1857. However, the Supreme Court also noted that suits seeking
only injunctive relief are acceptable alternatives to damages
suits and are not subject to the “special factors” analysis set
forth in Abbasi. Id. at 1862-63. Moreover, while not opining on
the merits of any future matter, the Court notes that an action
seeking injunctive relief for deliberate indifference to a
serious medical need is a heartland Bivens claim rather than an
extension of such a claim.

                                        12
    Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 13 of 14 PageID: 370



available to inmates in F.C.I. Fort Dix.            The parties dispute

whether Petitioner either refused receiving a vaccine in

January, 2021, or if he was not eligible to receive a vaccine at

that time due to his COVID-19 symptoms and subsequent positive

COVID-19 diagnosis.        However, as Mr. Reiser’s declaration makes

clear, and Petitioner does not contest, non-eligible inmates

will be able to receive vaccines once they become eligible.

Petitioner does not assert that he is now eligible for the

vaccine and if he is now eligible, that he has requested a

vaccine but not been provided one.

         Finally, it is worth reiterating that Petitioner has now

tested positive for COVID-19.          While certainly unfortunate,

Petitioner comes forward with no allegations that he is not

receiving adequate medical care at F.C.I. Fort Dix to treat his

symptoms or that his symptoms are so severe as to warrant

release in and of themselves.

         Given these circumstances, Petitioner has not shown the

extraordinary circumstances necessary to invoke this Court's

habeas jurisdiction because Petitioner has not shown that there

are no other actions F.C.I. Fort Dix can take to protect him

other than releasing him from custody.            The habeas petition is

therefore denied without prejudice. 3


3 Because Petitioner fails to show extraordinary circumstances to
warrant this Court invoking habeas jurisdiction, this Court need

                                        13
Case 1:20-cv-18682-NLH Document 14 Filed 08/26/21 Page 14 of 14 PageID: 371



  IV.   CONCLUSION

     For the foregoing reasons, Petitioner’s motions to

supplement and expand the record, ECF 9 & 10, will be granted.

Petitioner’s habeas petition will be denied without prejudice.

An appropriate order will be entered.



Dated: August 26, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




not entertain the remaining arguments the United States has
raised in opposing Petitioner’s habeas petition.

                                    14
